DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February 2021 has been entered.

Claims 1, 2, 5, 6, 8-16 and 18-24 are pending and under examination.


35 USC § 103 rejections maintained
 The rejections of claims 1, 2, 5, 8-16 and 18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hacohen et al (US 2011/0293637, 1 December 2011, IDS, cited previously), Randolph et al (US 20100158951, published 24 June 2010, IDS, cited previously) and Cleland et al (US 6821515, 23 November 2004, IDS, cited previously) in view of Walensky et al (US 2010/0286057, published 11 November 2010), Nash et al (US 2011/0223149, published 15 September 2011) and Georges (US 9962453, issued 8 May 2018, effective filing date 2 December 2013) are maintained. 
Hacohen et al discloses pharmaceutical compositions for intravenous and intraperitoneal injection comprising at least 2 peptides (24-40 amino acids in length) and adjuvants (paragraphs 16, 117, 140, 145, 146). The suspensions can be aqueous (in water) or in buffered carriers, can contain pH adjusting agents and tonicity adjusting agents (paragraph145). Hacohen disclose a peptide having a hydrophobic fraction of less than 0.45.
Randolph discloses peptide compositions for vaccination comprising at least one aluminum salt, at least one buffer system (succinate or citrate), at least one glass 
Cleland discloses preparing protein formulations for intravenous vaccination comprising 1-20 mM succinate, citrate, sucrose, trelahose and/or dextrose (column 9, lines 62-65; col. 15, lines 30-50; col. 18, lines 3-20). Cleland et al discloses lyophilized protein formulations which contain 1 mM to about 20 mM succinate, citrate, sucrose, trelahose and/or dextrose for reconstitution (col. 15, lines 30-50; column 18, lines 3-11). Cleland disclose that proteins include the α chain (21 amino acids) and β chain (30 amino acids) of insulin (column 6 line 53 to column 7, line 28).
One of ordinary skill in the art would have been motivate to apply Hacohen’s peptide composition and Cleland’s peptide composition comprising 1-20 mM succinate to Randolph’s peptide compositions because Hacohen, Randolph, and Cleland all disclose peptide compositions for eliciting immune responses in humans.  Additionally, since Cleland et al discloses that stable lyophilized protein formulations which contain 1 mM to about 20 mM succinate, citrate, sucrose, trelahose or dextrose for reconstitution, it also would have been obvious and within the purview of one skilled in the art to use any of the known solutions such as succinate, citrate, sucrose, trehalose in the vaccine composition for lyophilization and then reconstituting with an aqueous solution comprising citrate and dextrose.  
Furthermore, the court has held that it is obvious to combine two compositions, in order to form a third composition, when each of the two compositions is taught by the prior art to be useful for the same purpose.  (In re Kerkhoven, 626, F.2s 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  The idea of combining them flows logically from their having been individually taught in the prior art (MPEP 2144.06).   Combining prior art elements according to known methods to yield predictable results is an exemplary rationale for a prima facie case of obviousness.  MPEP2143.  Thus, it would have been would have been prima facie obvious to combine Randolph’s peptide compositions 
Neither Hacohen, Randolph, nor Cleland disclose a pharmaceutical composition comprising a 300 ug/ml peptide, 1-4% DMSO and 5% glucose.
Walensky disclose pharmaceutical compositions comprising 22 amino acid BIM peptides in dispersing agent, citrate buffer, isotonic agent and 2.5% DMSO/D5W. (paragraphs 266- 268, 277, 317; Figures 8-11). Walensky disclose 22 amino acid BIM peptides having a having a hydrophobic fraction of less than 0.45 (Figures 8-11).
Nash disclose that IV dose formulations are prepared by dissolving peptide in 5% DMSO/D5W to achieve a 10 or 3 mg/Kg dose and administered at 10 mL/kg per single injection (paragraph 276).  
Georges disclose measuring hydrophobicity of immunogenic peptides (column 2, lines 46-52). Georges discloses that peptides may have an amino acid sequence in which 45% or less of the amino acid residues have a hydrophobic sidechain (column 8, lines 60-63). Georges disclose that since the amino acid residues can different pKa values, the solubility can be manipulated by varying the pH and/or ionic concentration of the solution (column 9 line 66 to column 10, line 2).
One of ordinary skill in the art would have been motivated to apply Walensky and Nash’s peptide compositions comprising  a plurality of peptides having a having a hydrophobic fraction of less than 0.45 in citrate buffer and 2.5% DMSO/D5W to Sahin, Randolph, Hacohen and Cleland’s aqueous peptide composition comprising a plurality of peptides having a hydrophobic fraction of less than 0.45 in succinate or citrate buffer with sucrose, trelahose and/or dextrose because Hacohen Randolph, Cleland, Walensky and Nash all disclose peptide compositions that are to be administered in humans. Furthermore, the court has held that it is obvious to combine two compositions, in order to form a third composition, when each of the two compositions is taught by the prior art to be useful for the same purpose.  (In re Kerkhoven, 626, F.2s 846, 850, 205 prima facie case of obviousness.  MPEP 2143. Furthermore, it would have been obvious to adjust the pH modifier and tonicity agent to enhance the solubility of the peptides based on Georges disclosure that the solubility of peptides can be manipulated by varying the pH and/or ionic concentration of the solution. It would have been prima facie obvious to combine Hacohen, Randolph, and Cleland’s peptide composition with Walensky and Nash’s aqueous composition comprising 300 ug/ml peptides in  5% DMSO/D5W in citrate buffer to have a aqueous peptide composition of a plurality of peptides having a having a hydrophobic fraction of less than 0.45 at a concentration of 300 ug/ml with a pH modifier, wherein the pH modifier is 2mM to 5mM succinate solution, a tonicity adjusting agent such as 5% dextrose and DMSO at a concentration of 1-4%.
Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of to determine the optimal amount of each ingredient needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of ingredient amounts would have been obvious at the time of applicant's invention.
 The principle of law states from MPEP 2144.05: "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."(Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382); Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
One of ordinary skill in the art would have had a reasonable expectation of success given that making pharmaceutical compositions comprising peptides with the claimed agents were well known in the art. 
It has been interpreted that the art doesn’t have to explicitly indicate that the pharmaceutical composition does not comprise PBS but only that other tonicity agents such as dextrose, sucrose or trehalose may be used in the alternative. This is consistent with what was disclosed in the specification.

Applicant argues that a skilled artisan would not reasonably expect that the
formulations disclosed in Randolph and Cleland as useful for large proteins to apply similarly for the 15-35 amino acid-long peptides in Hacohen response, Applicant submits that large proteins have evolved over millions of years to be highly folded structures where each part fits together properly, so that the protein maintains
solubility within the cell. Certain conditions, such as significant heating, exposes regions of the protein that are typically shielded by other regions of the protein and causes aggregation and precipitation. Applicant argues that peptides, which are 15 to 35 amino acids long, are not part of a larger, carefully folded structure, and so are unprotected by the remainder of the protein, and thus they are very sensitive to their chemical environment. In light of these structural differences, individual large proteins and
individual peptides which are 15 to 35 amino acids long can behave differently in similar chemical environments. 

of the human growth hormone receptor (hGHbp) and the phosphatase domain of PFKFB I (BPase) having similar sizes as the proteins described in Randolph and Cleland, that when exposed to low concentrations of 1-5% DMSO, led to protein denaturation, aggregation or degradation.  Applicant argues that in contrast, the peptides of the claimed aqueous pharmaceutical composition had improved peptide
solubility in 1-4% DMSO. Applicant argues that the conditions that maintain stability and solubility of any individual peptides bear no correlation to conditions that might stabilize and solubilize any individual large proteins. Applicant argues that given that individual large proteins and individual peptides can behave differently under similar chemical conditions, a person of skill in the art would not reasonably expect the formulations disclosed in Cleland and Randolph as useful for larger proteins to apply similarly for peptides as recited in the claims. Applicant argues that since all the formulations disclosed in Hacohen, Cleland and Randolph do not teach or suggest 1-4% DMSO there would be no reasonable expectation of success that combining the 15-35 amino acid long peptides in Hacohen to any of the formulations described in Cleland and Randolph would result in an aqueous pharmaceutical composition having improved peptide solubility.
Applicant’s arguments have been considered but are not persuasive.  It is noted that Randolph disclose peptides having 15 to 35 amino acids that have a hydrophobic fraction of less than 0.45 (Table 2) and Cleland disclose that proteins include the α chain (21 amino acids) and β chain (30 amino acids) of insulin (column 6 line 53 to column 7, line 28). Thus, both Randolph and Cleland disclose polypeptides consisting of 15 to 35 amino acids. 
Tjemberg disclose that assay concentrations of DMSO are normally from 0.1 % to 5% DMSO. Tjemberg also disclose that DMSO is often one of the principal additives in assay buffer. Thus, Tjemberg reinforces the premise that for most solutions the concentrations of DMSO are normally from 0.1 % to 5%. This is consistent with what 
Furthermore, the Specification disclose that the peptides were dissolved in DMSO at high concentration, diluted with 5% dextrose in water (D5W) and sodium succinate (4.8- 5 mM) (paragraph 422).    The Specification disclose that a final concentration of 4% DMSO was used to solubilize peptides (paragraph 440). It does not appear that different concentrations of DMSO were used to determine optimal concentrations of DMSO for each peptide.  

	Applicant further argues that Walensky mentions DMSO once in the specification as a solution comprising 2.5% DMSO/D5W and does not teach or suggest such solution comprising peptides. Applicant also argues that Walensky makes clear that the solution, which did not comprise any stapled peptides, was used as a vehicle control to inoculate control mice.
	In response, Walensky discloses wild-type mice were either treated with vehicle (2.5% DMSO/D5W) or BIM SAHB. It has been interpreted that BIM SAHB would be in 2.5% DMSO/D5W because the vehicle appears be a negative control for treatment with st column). The vehicle would not be a true negative control unless the vehicle solution and the solution comprising BIM SAHB were the same.  Furthermore, given that 2.5% DMSO/D5W was used as a solution for in vivo administration it would have been obvious to use the 2.5% DMSO/D5W as the solution comprising BIM SAHB for in vivo administration. In addition, as discussed above, Tjemberg disclose that assay concentrations of DMSO are normally from 0.1 % to 5% DMSO

Applicant cites Malavolta for their argument that a skilled artisan would understand that at high concentrations of DMSO (low concentrations of water), the solubility of such peptides is high, whereas at low concentrations of DMSO (high
concentrations of water) caused a decrease in peptide solubility. 
In response it is noted in Malavolta that the range of DMSO was 25% to 75% (Table 2), well above the percent of DMSO in the present claims. It is not clear how relevant the findings of Malavolta are given the difference in percent DMSO. It is further noted that Malavolta, like Georges, disclose that the solubility of some peptides was dependent on the pH of the medium (page 1481, 1st column). Thus, any relationship between the percent of DMSO in the medium and the solubility of a peptide must take into account the pH and/or ionic concentration of the medium. It does not appear in the Specification that either of these variable were taken into account when determining solubility of the peptides.

Applicant argues as before that Walensky discloses the identification of a novel active site on a BCL-2 family polypeptide, and uses stapled peptides to elucidate the activity of BIM peptides in a mouse model.  Stapled peptides consist of peptide chains that have been chemically-modified to comprise cross-links to form an a-helical peptide structure. Applicant argues that this process of peptide stapling, uses non-natural amino acids to facilitate macrocyclization by ring-closing olefin metathesis. Applicant argues that in contrast, the pending claims require that each of the peptides within the composition has "a length of from 15 to 35 amino acids consisting of naturally occurring amino acids."

amino acids, and directs a person away from using such peptides, a person of skill in the art would have no motivation to combine the teachings of Nash with the cited references to produce an aqueous pharmaceutical composition having improved peptide solubility.
In response, as discussed previously, both the BIM-SAHB molecule and the peptidomimetic macrocycles would be considered to be peptides which comprise primarily naturally occurring amino acids. The peptides have been modified to increase stability in vivo. It is not clear why either Walensky or Nash would be considered to be non-analogous art given that they are made of amino acids and Applicant has not supplied any evidence that the peptides of Nash and Walensky would have different solubility properties in an aqueous pharmaceutical composition than a peptide having unmodified amino acids.  It is noted that Walensky identifies the listed compounds as peptides.  One of skill in the art would look to the aqueous compositions of Walensky and Nash for their disclosure of aqueous pharmaceutical compositions comprising peptides suitable for administration to a human subject. It is noted that Hacohen, Randolph and Georges all disclose peptides comprising all naturally-occurring amino acids. Furthermore, as discussed above, Tjemberg disclose that assay concentrations of DMSO are normally from 0.1 % to 5% DMSO.

Applicant argues that the preferred buffer in Georges is one containing PBS. Applicant argues that based on Georges, a skilled artisan would arrive at a conclusion that PBS was a suitable buffer for formulating peptides. Applicant states that Example 6 of the instant specification discloses that the present inventors conducted a

for reconstitution. Applicant argues that a skilled artisan reading Georges would have had no reasonable expectation that the claimed pharmaceutical composition containing 1-4% DMSO and lacking PBS could successfully solubilize multiple peptides, each with 15-35 consisting of naturally occurring amino acids.
Applicant’s arguments have been considered but are not persuasive.  In response to Georges individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Georges also disclose a histidine buffer solution, a sodium bicarbonate buffer, a Tris - HC1 buffer and a acetic acid buffer.   Walensky, Cleland and Randolph disclose pH modifiers of citrate or succinate or citrate.
In addition, Applicant states above that solubility evaluations showed that "upon addition of the PBS pH 7 .4, it was observed that one or more of the peptides had precipitated out. The Specification in Example 6 states that initially, it was anticipated that PBS would be used as a diluent, however, a salting out of a small number of peptides caused a visible cloudiness. The specification does not appear to disclose how many and which peptides were precipitated out with PBS.  The specification disclose that the only problematic peptides are very hydrophobic peptides. (paragraph 382). Thus, it appears that based on the observation that one or more of the peptides precipitated out in PBS,  Applicant states that D5W was, unexpectedly, shown to be 
Furthermore, Applicant’s arguments appear to be inconsistent to what was stated in the specification.  First, the specification discloses that exemplary pharmaceutically acceptable carriers include water, buffer solutions in water (such as phosphate buffered
saline (PBS), and 5% dextrose in water (D5W) or 10% trehalose or 10% sucrose (paragraph 192).  The specification further disclose that if administered intravenously, preferred carriers include, for example, physiological saline or PBS (paragraph 202).
The specification also disclose that each peptide is dissolved at high concentration (50 mg/ml) in 100% DMSO and diluted to 2 mg/ml in an aqueous solvent (paragraph 382). Thus, the concentration used in measuring solubility was 3-5 times higher than the claimed concentration of 300 to 400 ug/ml. The specification does disclose that each 1 ml injection volume consists of 0. 75 ml of one of the four peptide pools mixed with 0.25 ml Hiltonol®. (paragraph 436). The specification disclose that following mixing, the composition is: Up to five peptides each at a concentration of 300 μg/ml, <3%DMSO, 3.6-3.7% dextrose in water, 3.6-3.7 mM Sodium Succinate, 0.5 mg/ml poly I: poly C 0.375 mg/ml poly-L-Lysine,1.25 mg/ml sodium carboxymethylcellulose and 0.225% sodium chloride (paragraph 436). Thus, it does not appear that the concentration of 300 ug/ml peptide was used to measure solubilization of the peptides but for administering to a subject.

The rejections of claims 1, 2, 5, 6, 8-16 and 18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hacohen et al (US 2011/0293637, 1 December 2011, IDS, cited previously), Randolph et al (US 20100158951, published 24 June 2010, IDS, cited previously) in view of Cleland et al (US 6821515, 23 November 2004, IDS, cited previously), Walensky et al (US 2010/0286057, published 11 November 2010), Nash et al ( US 2011/0223149, published 15 September 2011) and Georges (US 9962453, issued 8 May 2018, effective filing date 2 December 2013) in further view of 
	Neither Hacohen, Randolph, Cleland, Walensky, Nash nor Georges disclose a tonicity adjusting agent is 3.6-3.7% dextrose.  
	Sun disclose a pharmaceutical composition for treating cancer by intravenous injection comprising 3.6% dextrose (column 276, lines 9-15)..
	Du disclose a pharmaceutical composition for treating cancer by intravenous or intraperitoneal injection comprising 3.6% dextrose column 359, line 65 to column 360, line 5; column 361, lines 30-38).
	One of ordinary skill in the art would have been motivated to apply Sun and Du’s pharmaceutical composition comprising 3.6% glucose to Hacohen, Randolph, Cleland, Walensky, Nash and Georges pharmaceutical composition comprising 5% glucose because Hacohen, Randolph, Cleland, Walensky, Nash, Sun and Du all disclose pharmaceutic compositions that may be administered to humans.  It would have been prima facie obvious to substitute Sun and Du’s 3.6% glucose for the 5% glucose in Hacohen, Randolph, Cleland, Walensky and Nash’s pharmaceutic composition because both concentrations have been shown to be suitable for administration in vivo.

	Applicant argues that Sun and Du are nonanalogous art. Applicant state that the
compositions of Sun are isothiazole derivatives. Applicant argues that the claimed aqueous pharmaceutical compositions comprise inter alia peptides having lengths of from 15 to 35 amino acids consisting of naturally occurring amino acids. Applicant argues that there is no structural overlap between the compositions described in Sun and the peptides in the present invention. Applicant argues that such
peptides pose a different technical problem than isothiazole derivatives compounds that are synthetically modified to comprise strained ring structures with different hydrophobicity, charge, and stability issues. 
In addition Applicant argues that the function of the claimed invention differs from that of the small molecule compounds described in Sun. Applicant argues that the problem addressed by the cairned invention is providing aqueous pharmaceutical 
	Applicant further argues that an assessment of the similarities and differences in structure and function of the claimed invention and the teachings of the cited reference carry great weight in establishing the "nonanalogy" of a cited reference. MPEP § 2141.0l(a). Applicant argues that the structural differences between the compositions described in Du and the compositions of the present invention are significant. Applicant states that the compositions of Du are small molecule compounds comprising a triazole whereas  the claimed aqueous pharmaceutical compositions comprise inter alia peptides having lengths of from 15 to 35 amino acids consisting of naturally occurring amino acids. Applicant argues that there is no structural overlap between the compounds described in Du and the peptides in the present invention. Applicant argues that such peptides pose a different technical problem than small molecule compounds comprising a triazole that are synthetically modified to comprise strained ring structures with different hydrophobicity, charge, and stability issues. In addition, Applicant argues that the function of the claimed invention differs from that of the small molecule compounds described in Du.
Applicant’s arguments have been considered but are not persuasive.  As an initial note, the claims are drawn to an aqueous pharmaceutical composition suitable for administration to a human subject, not a method of solubilizing a specific peptide. MPEP 2141.01(a) I recites that a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. Both Sun and Du disclose a pharmaceutical composition for treating cancer. Given that the function of the aqueous pharmaceutical composition comprising peptides of the present claims is to treat cancer, both Sun and Du are from the same field of endeavor as the claimed invention, administering anti-cancer agents to cancer patients. It is noted that the art already disclose the use of dextrose in pharmaceutical compositions comprising peptides for use in cancer treatment. One of skill in the art would have looked to the art 
	 

Double Patenting
The rejections of claims 1, 2, 5, 6, 8-16 and 18-24 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 8, 8-16, 21-23, 25, 26, 39-43, 46-50 and 54-59  of copending Application No. 15/102,129 are maintained.
Applicant has requested that the rejection be held in abeyance until allowable subject matter has been indicated.

Summary
Claims 1, 2, 5, 6, 8-16 and 18-24 stand rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK HALVORSON/Primary Examiner, Art Unit 1642